Citation Nr: 1632259	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-37 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for heart condition, to include atrial fibrillation, cardiomyopathy, and coronary artery disease with evidence of old myocardial infarction, including as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to June 1981. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs, Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a November 2009 hearing before a Decision Review Officer.  The Veteran and his spouse also testified at a June 2016 hearing before the Board.  Copies of the hearing transcripts have been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain VA medical records, request private medical records, and provide an additional VA medical examination.  

As an initial matter, the Veteran's appeal listed only posttraumatic stress disorder (PTSD).  A separate claim for depression was denied in a February 2009 rating decision and became final after an  August 2013 statement of the case remained unanswered.  The Board includes depression in this claim for PTSD, however, because a claim for mental disability - such as the Veteran's original April 2006 claim - is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record, see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and the matters of the Veteran's psychiatric condition being directly and secondarily connected to service are still at issue.  

Regarding the actions required on remand, the September 2015 representative's statement cites an August 3, 2011 VA treatment record.  This record is not currently associated with the claims file, and it is uncertain which VA medical center (VAMC) provided the treatment.  Thus, the RO must determine on remand what VA treatment the Veteran has received and include any unassociated files in the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).    

As to private medical records, a March 2011 statement from the Veteran references records from Miles Hospital in which a cardiologist connected his heart problems to his service-connected diabetes mellitus.  A May 2008 private treatment letter also referenced treatment at Miles Hospital as well as treatment in Worcester, Massachusetts that "reportedly showed significant coronary disease."  The Worcester records were additionally flagged as missing but necessary by a May 2008 VA examiner.  Moreover, the record contains incomplete records from Maine Cardiology Associates, such as a January 2008 letter with missing pages.  Finally, with regard to the Veteran's PTSD claim, the Veteran reported in an April 2006 statement that he had been diagnosed with PTSD related to his experiences in the Republic of Vietnam by a counselor "11 years ago," at which time his experience was included in a doctoral paper.  The Veteran should be given an opportunity to supply these records or to authorize the RO to obtain them.

The RO should also contact the Veteran on remand to obtain non-medical information.  The Veteran has stated that his PTSD is related to his experiences in Vietnam but that he cannot discuss it because the information is classified.  The Veteran may provide general information without providing compromising details, however.  Under 38 C.F.R. § 3.304(f) (2015), lay testimony alone may establish the occurrence of a stressor when the evidence establishes that a veteran engaged in combat and the claimed stressor is related to that combat.  Thus, the RO should provide an additional opportunity for the Veteran to supply information regarding any stressor(s) that occurred in Vietnam.   

Finally, additional VA examinations are necessary on remand. The May 2008 VA medical examiner noted that there was "poor documentation" from the private records and specifically mentioned that records from Worcester needed to be obtained.  As documented above, these records have not been associated with the file and thus have not been considered in later VA examinations, necessitating an additional examination that considers these records.  As to the Veteran's examination for PTSD, the April 2010 VA examiner discounted the Veteran's reported experiences during the bombing in Germany because the service records lack evidence that the Veteran assisted the wounded.  The Veteran is competent to report his actions in service, however, and a VA examiner may not ignore a veteran's statements regarding in-service injury without a Board finding that the incident did not occur.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, additional VA medical examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify all VA treatment received, to include treatment on August 3, 2011.  In addition, the Veteran should identify or submit any additional pertinent non-VA evidence in support of his claim, to include medical records from Worcester, Massachusetts; Miles Memorial Hospital; Maine Cardiology Associates; and private counseling diagnosing PTSD in the 1990s.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

Copies of all records received must be associated with the Veteran's virtual claims file.  All efforts to procure the records must be documented in the claims file. 

2.  Contact the Veteran and request that he submit information regarding his reported PTSD stressor(s) in Vietnam that does not reveal details of his classified service.  

If additional evidence is received and the reported stressor relates to combat, the RO must determine whether the record establishes that the Veteran engaged in combat with the enemy and decide whether the claimed stressor is related to that combat and consistent with the Veteran's service.  See 38 C.F.R. § 3.304(f)

3.  Provide a VA medical examination for the claimed heart condition.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination.  Following a review of the evidence of record, clinical examination, and consideration of the Veteran's statements, the examiner must: 

a)  Confirm the existence of any currently and previously diagnosed heart conditions, including atrial fibrillation, cardiomyopathy, and coronary artery disease.

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently or previously diagnosed heart condition was incurred as a result of the Veteran's active duty service.  

c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently or previously diagnosed heart condition is proximately due to or aggravated by the Veteran's service-connected disabilities, to include type II diabetes mellitus.  

The specific evidence upon which each opinion is based must be indicated. 

A complete rationale for each opinion must be provided.  

4.  Provide a VA examination for the claimed psychiatric disorder.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination.  Following a review of the evidence of record, clinical examination, and consideration of the Veteran's statements, the examiner must:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran has depression and/or meets the criteria for a diagnosis of PTSD.

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether the diagnosis is based on the Veteran's reported stressors of combat and/or fear of hostile military or terrorist activity during his active duty service.  This analysis must consider the Veteran's statements regarding his experiences at the bombing in Germany.  

Fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

c)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is etiologically related to any incident of the Veteran's active service.

d)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is proximately due to or aggravated by the Veteran's service-connected disabilities, to include type II diabetes mellitus and erectile dysfunction.  

The specific evidence upon which each opinion is based must be indicated. A complete rationale for each opinion must be provided.  
5.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




